| t CALOGERO, Chief Justice,
concurs and assigns reasons.
I concur in the majority’s conditionally admitting the applicant to the bar subject to the recited conditions. I do so, as does the majority I believe, primarily because admission with these conditions is recommended by the Chief Disciplinary Counsel and the Committee on Bar Admissions through its Director of Character and Fitness, the latter having been fully aware of applicant’s background when he and the Committee recommended the applicant be conditionally admitted.1

. The Director attested that the applicant made full disclosure of the difficulties he encountered while working in law enforcement, as well as the fact that he is currently undergoing psychiatric treatment for depression and post-traumatic stress disorder. The Director recalled that the applicant’s problems in the past arose prior to his seeking treatment for his mental health problems. The Director received a recommendation from the applicant’s treating physician that the applicant's future prognosis is excellent.